              Case 8:19-bk-06943-CPM      Doc 39     Filed 09/16/19    Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION



In re:
                                                           Chapter 11
Villa Bellini Ristorante & Lounge, Inc.                    Case No: 8-19-bk-06943-CPM

Debtor,
____________________________________/


               DEBTOR’S NOTICE OF ISSUANCE OF RULE 2004
              SUBPOENAS FOR PRODUCTION OF DOCUMENTS
   (PERZEL & ECKARD FORENSIC CPA’S, LLC AND CHARLENE ECKARD CPA)

         PLEASE TAKE NOTICE that the Debtor, VILLA BELLINI RISTORANTE &

LOUNGE, INC. (the “Debtor”) pursuant to Rule 45(a)(4), Federal Rules of Civil Procedure and

Rules 2004 and 9016, Federal Rules of Bankruptcy Procedure, hereby gives notice that it has this

day issued the Subpoenas attached hereto as Composite Exhibit “A” and intends to serve them

forth with.


DATED: September 16, 2019


                                                   Respectfully submitted,



                                                   s/s Michael P. Brundage, Esq.
                                                   Michael P. Brundage, Esq.
                                                   Florida Bar No. 611621
                                                   BRUNDAGE LAW, P.A.
                                                   100 Main Street, Suite 204
                                                   Safety Harbor, Florida 34695
                                                   (727) 250-2488 telephone
                                                   mpbrundagelaw@gmail.com
                                                   Attorneys for Debtor in Possession




                                               1
           Case 8:19-bk-06943-CPM         Doc 39    Filed 09/16/19    Page 2 of 3



                                    Certificate of Service

I HEREBY certify that on September 16, 2019 I filed the preceding Notice of Issuance of
Subpoena via this Court’s CM/ECF filing system and as a result this Notice was served
electronically on all parties receiving electronic service in this case.


                     s/s Michael P. Brundage
                     Michael P. Brundage, Esq.
Case 8:19-bk-06943-CPM   Doc 39   Filed 09/16/19   Page 3 of 3




                COMPOSITE EXHIBIT “A”
